McMurray, Presiding Judge,
dissenting.
This is a suit on open account brought by the plaintiff as a lawyer, against the defendant, his client, a medical doctor. Plaintiff alleges that the defendant owes him $474 *549and refused to pay same. The defendant answered denying the claim although admitting jurisdiction and filing a counterclaim seeking $275 on open account. By amendment plaintiff alleged defendant had been stubbornly litigious and sought judgment of $474 plus reasonable attorney fees in the amount of $1,000. Whereupon the defendant amended his answer, again denying the claim.
The case came on for trial before the court without a jury, and after evidence had been introduced, the court found:
1. "The plaintiff has rendered legal services to the defendant and the reasonable value of said services was proved in the amount of . . . ($474.00).”
2. "The defendant rendered medical services to the plaintiff, at his request, and said medical services reasonable value was proved at . . . ($275.00).”
3. "The services, charges and other considerations are mutually offsetting.”
The court then decreed that a general judgment be entered for the defendant and that this action be dismissed on its merits with the cost taxed to the plaintiff.
In my opinion the court has entered findings of fact and a conclusion of law based thereon in accordance with Code Ann. § 81A-152 (a) (Ga. L. 1969, pp. 645, 646; 1970, pp. 170,171). I therefore conclude that the case should not be remanded to the lower court with direction as ordered by the majority.
I therefore respectfully dissent.
But upon further examination of the record, I note that the notice of appeal states that a transcript of the evidence and proceedings will not be filed for inclusion in the record on appeal and that the sole enumeration of error is that the conclusion and judgment of the trial court is contrary to law and is in irreconcilable conflict with its findings of fact.
At first blush it would appear that the court in its findings of fact determined that the legal services of $474 were equal to the medical services in the value of $275 with respect to the respective open accounts of the plaintiff and the defendant. But the court then found the "services, charges and other considerations are mutually *550offsetting.” Since the transcript of evidence is not before us we have only a determination as to the value of the services in the findings of fact. ,We have no way of determining the "charges and other considerations” to which the court refers in its third finding of fact. True, the findings of fact fail to set out the value of the "charges and other considerations,” although the trial court could have been; of the opinion that same was of the value of $199 which would logically follow from a subtraction of the separate open accounts. However, in the absence of a transcript we must assume the trial court was authorized to make the determination from the evidence that the services, charges and other considerations were mutually offsetting. We cannot hold, without examination of the transcript, that the conclusion of law is in irreconcilable conflict with the findings of fact. See Ward v. National Dairy Products Corp., 224 Ga. 241 (1,2) (161 SE2d 305); Berrien v. AVCO Fin. Ser., Inc., 127 Ga. App. 584, 585 (194 SE2d 337). See also Martin v. Dept. of Public Safety, 226 Ga. 723 (3) (177 SE2d 243).
Accordingly, I would affirm the judgment.